Citation Nr: 0328611	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure in the 
service, smoking in service, and nicotine dependence acquired 
in service. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from August 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

Among other contentions, the veteran asserts that his COPD 
was caused by smoking in service and nicotine dependence 
acquired in service.  Claims for service connection of a 
disability or cause of death on the basis that such 
disability or death is attributable to the use of tobacco 
products during a veteran's period of active service have 
been effectively prohibited under 38 U.S.C. § 1103 (West 
2002).  However, this law pertains only to claims filed after 
June 9, 1998.  The veteran filed his claim in February 1998.

The veteran underwent a VA compensation and pension physical 
examination in September 1997.  During the examination the 
veteran recounted his military history and a medical history 
of smoking tobacco cigarettes, shortness of breath, wheezing, 
and coughing.  Following a physical examination, the examiner 
made the following diagnoses: (1) COPD, moderately severe to 
severe, depending on the degree of exertion,  (2) past 
history of very heavy tobacco use, discontinued abruptly 
12/26/95, and (3) "There is a history of asbestos dust, 
intermittently over a six month period of time, 1955 and 
1956.  The MRI  (magnetic resonance imaging) is requested to 
try and determine if he has pleural changes of the asbestos 
type.  The previous x-rays of 9/29/93 and 10/30/96 did not 
show pleural thickening or calcifications.  It is my opinion 
his pulmonary disease is predominantly due to heavy tobacco 
abuse."  The report includes an undated addendum, which 
appears to have been done at the same time as the remainder 
of the report.

The VA examiner did not address whether a diagnosis of 
nicotine dependence in service was warranted.  Nor did he 
opine whether the smoking the veteran engaged in while in 
service caused the COPD.  It is also unclear from the 
examination report whether the examiner had an opportunity to 
review the interpretation of the arterial blood gases and MRI 
were reviewed and factored into his diagnoses and opinions.  
A medical opinion should be sought to ascertain (1) whether 
the veteran became nicotine dependent in service, (2) what is 
the etiology of the veteran's COPD, and (3) what is the 
degree of medical probability that any such disorder is 
causally connected to service or are the result of use of 
tobacco products in service, or the development of nicotine 
dependence, if present, in service.  These questions must be 
addressed by a medical professional.

Review of the file also indicates the RO sent a development 
letter to the veteran in August 2003 pursuant to the newly 
enacted Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The letter advised the veteran of what 
the evidence must show to establish entitlement to service 
connection for an injury or disease.  The letter further 
advised the veteran that he had 30 days to send in additional 
evidence, "or we may process your claim based only on what 
we already have."  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Court of Appeals invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one reached in 
Disabled American Veterans, supra (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court of Appeals found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when providing the veteran with notice as required by the 
VCAA, the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain a medical 
opinion by an appropriate physician or 
physicians.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the medical 
provider.  After a review of the evidence 
in the claims folder, including service 
and post-service medical records and any 
detailed statement(s) of the veteran's 
smoking history, the medical provider or 
providers should express opinions as to 
the following:

(a) If the record does not contain a 
diagnosis of nicotine dependence, are you 
able to support a diagnosis of nicotine 
dependence based on the veteran's service 
and post-service medical records and the 
detailed smoking history?  If so, what is 
the degree of medical probability that 
nicotine dependence was incurred or 
aggravated in service?  If physician 
believes nicotine dependence was due to 
tobacco use in service, the physician 
should indicate how the diagnostic 
criteria for nicotine dependence were 
met.

The examiner should refer to the detailed 
history of the veteran's smoking, both in 
service and post service.  He or she 
should also specifically address the 
provisions of the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) 
in any report generated as a result of 
this remand.  If there are any other 
considerations that the medical provider 
or providers believes would be 
significant in resolving the underlying 
question of whether the veterans' death 
was causally related to service, the 
provider is free to address them.

(b) What is the degree of medical 
probability that chronic obstructive 
pulmonary disease was caused or 
aggravated by nicotine dependence and/or 
in-service tobacco use, as opposed to any 
tobacco use before or after service?

(c) What is the degree of medical 
probability that any current chronic 
obstructive pulmonary disease was caused 
by asbestos exposure during active 
service?

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



